Title: To Thomas Jefferson from Jacob Hollingsworth, 24 December 1792
From: Hollingsworth, Jacob
To: Jefferson, Thomas



Sr
Elkton 24. Decbr. 1792

Yours of 12 I Recievd, with the inclosed to Mr. Biddle, which I Delivered Him shortly after the Reciet of it, and Refered it to his Full Consideration Untill this Day when I Recievd his Verble answer  from himselfe with a Full Determination to Meat you here in March next with his Brother who has a small Famaly as a Renter on one of your Farmes, and he thinks one or two others of his Neighbours who appear Disposed to Give your Countery a trial. Mr. Biddle has arainged his Business so as to be Ready by the First of November Next or Octtobre if wanted. I have Requested him to wright you fully on the Subject, he is Reather a Defident young Man, tho I am Much pleased with his Brothers Going as the whole Famaly has Eaver Supported a entiar Honist Charracter and Natives of america for not Less than three Sentery Nearly from information. Remain Your Very Huml Servt

Jacob Hollingsworth


NB When you think propper Pleas to appoint the Day in March which you think you will be here as they will attend you
JH

